*361On Rehearing-.
Per Curiam.
It appears that at the time of the pavement the property was owned by the corporation, of which corporation Mrs. Anderson’s husband, R. L. Anderson, was president; that a certificate covering the amount due was issued against the lot in the name of R. L. Anderson, the husband, as owner; that the paving bill and lien were not paid or discharged; that subsequently the corporation, by R. L. Anderson as president, conveyed the lot to Mrs. Anderson, the wife of the president of the company who made the deed.
The statute provides that “the-city may order and have' such work done, and the amount expended or to be'paid therefor, shall be a lien on the lot or lots fronting1 or' abutting- on such street,” etc. Sec. 5, Chap. 4089, Acts of 1891.
As the lien attached when the amount was paid by the city or when the amount ascertained “to be paid therefor” while the property was owned by the corporation, a subsequent conveyance of the property was subject to the lien, even though the certificate evidencing the amount due may. have been irregular or even void. The lien having attached upon doing the work and ascertaining the amount due therefor, it could be enforced under the subsequent statutes without violating any property rights of Mrs. Anderson who took subject to the lien that had already attached.
This case differs from Bloxham v. Florida Central, etc. Co., 35 Fla. 625, 17 South. Rep. 902, insofar as the lien is concerned, because there no lien had attached and no.steps had been taken to make an ordinary property assessment for general governmental purposes. Here there was a lien created by statute upon the making of the improvement that specially benefitted. the particular land- on which the. *362lien was imposed by law. So that even if the doctrine of bona fide purchaser for value without notice should be conceded to be applicable to this class of cases, as contended for, under the facts of this case appellants are not in position to invoke it.
The decree appealed from is affirmed.
All concur.